Citation Nr: 1729370	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  16-34 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for nephropathy.

3.  Entitlement to service connection for right biceps muscle strain.

4.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as due to exposure to an herbicide agent.

5.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as due to exposure to an herbicide agent.

6.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as due to exposure to an herbicide agent.

7.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as due to exposure to an herbicide agent.


8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with major depression.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to a rating greater than 10 percent for a scar on the chin.

13.  Entitlement to a compensable rating for residuals of a fracture, 5th digit, right hand.

14.  Entitlement to an effective date earlier than July 29, 2014 for the grant of service connection for a scar on the chin.

15.  Entitlement to an effective date earlier than July 29, 2014 for the grant of service connection for residuals of a fracture, 5th digit, right hand.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Consistent with Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim of service connection for PTSD with major depression has been construed broadly to include any acquired psychiatric disability.  A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of service connection for diabetic retinopathy (eye problems) has been raised by the record in a February 20, 2015 filing of the Veteran, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam.  The Veteran was not exposed to herbicides during active service, and such exposure cannot be presumed.

2.  Erectile dysfunction was not manifest during service and is not attributable to service.

3.  Nephropathy is not shown at any time since the Veteran's claim was filed.

4.  A right biceps disability is not shown at any time since the Veteran's claim was filed.

5.  Peripheral neuropathy of the bilateral lower and upper extremities was not manifest during service and is not attributable to service.  An organic disease of the nervous system was not manifested in service or within the one-year presumptive period following service.

6.  At no time since the Veteran's claim was filed has the Veteran been diagnosed with PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders (DSM), nor has the Veteran had major depression or other acquired psychiatric disorder.

7.  Degenerative joint disease of the low back was not manifest in service and is not attributable to service.  Arthritis was not manifest within one year following service.

8.  Degenerative joint disease of the right knee was not manifest in service and is not attributable to service.  Arthritis was not manifest within one year following service. 

9.  Degenerative joint disease of the left knee was not manifest in service and is not attributable to service.  Arthritis was not manifest within one year following service. 

10.  The Veteran's chin scar has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or more than more characteristic of disfigurement.

11.  The Veteran has normal range of motion of his right little finger and no ankylosis.

12.  Prior to July 29, 2014, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for a chin scar.

13.  Prior to July 29, 2014, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for a fracture of the fifth digit of the right hand.

CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Nephropathy was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  A right biceps disability was not incurred in or aggravated by service.  U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  Peripheral neuropathy was not incurred or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  PTSD or other acquired psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  Degenerative joint disease of the low back was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


7.  Degenerative joint disease of the right knee was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

8.  Degenerative joint disease of the left knee was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

9.  For the entire period under review, the criteria for a rating in excess of 10 percent for a scar on the chin have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7800 (2016).

10.  For the entire period under review, the criteria for a compensable rating for residuals of a fracture, 5th digit, right hand have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5227, 5230 (2016).

11.  The criteria for an effective date earlier than July 29, 2014 for entitlement to service connection for a scar on the chin have not been met.  38 U.S.C.A. §§ 5103, 5103A. 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).

12.  The criteria for an effective date earlier than January 21, 1999 for entitlement to service connection for residuals of a fracture, 5th digit, right hand have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by a letter of August 2014.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  Absent extraordinary circumstances, it is appropriate for the Board to address only those procedural arguments specifically raised by the claimant.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes service treatment records, service personnel records, private treatment records, VA treatment records, and statements of the Veteran.  The Veteran underwent VA examinations in February 2015 (for hands and fingers) and April 2015 (for scars).  The examination reports are adequate for purposes of this appeal.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet.   App. 303, 312 (2007).

The Veteran was not afforded a VA examination with respect to erectile dysfunction, nephropathy, right biceps, peripheral neuropathy, acquired psychiatric disability, back disability, or bilateral knee disability.  VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:   (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability;  (2) establishes that the veteran suffered an event, injury, or disease in service; and   (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West   2014); 38 C.F.R. § 3.159(c)(4) (2016).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A conclusory lay statement that an in-service event or illness caused a current disorder is alone insufficient to require VA to provide an examination.  See Waters v. Shinseki,   601 F.3d 1274, 1278 (2010).  As discussed below, for each of the claimed disabilities for which a VA medical examination was not provided, the preponderance of the evidence is against finding either that the claimed disability currently exists or that there is an indication that the claimed disability or symptoms may be associated with an established event, injury, or disease in service.  Accordingly, for those claimed disabilities, a VA medical examination or opinion is not warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).

Service Connection Claims

Criteria of Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, psychoses, and organic diseases of the nervous system, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Vietnam Service and Herbicide Exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2016).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2016).  

Special consideration of herbicide exposure on a factual basis has been extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  In this regard, if a veteran served at a Royal Thai Air Force base in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang as an Air Force security policeman, security patrol dog handler, a member of a security police squadron, or otherwise near the air base perimeter as shown by the evidence of daily work activities, performance evaluation reports, or other credible evidence, herbicide exposure will be conceded on a direct/facts-found basis.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 (M21-1); see also VA Public Health Thailand Guidance, http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.

Effective June 19, 2015, VA expanded its regulation governing individuals presumed to have been exposed to certain herbicides by including persons who served in the Air Force or Air Force Reserve and regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  See 38 C.F.R. § 3.307 (a)(6)(v) (2016).

The Veteran asserts that he is entitled to a presumption of exposure to herbicides, and a presumption of service connection due to that exposure, based on service in the Republic of Vietnam.  He also maintains that he served in Thailand on temporary duty in 1964.  See Veteran's statement of March 2015.  In a previous decision relating to other claimed disabilities, the Board determined that the Veteran did not serve in the Republic of Vietnam or other location for which herbicide exposure is presumed.  See August 2015 Board decision.  The Board's decision was affirmed by the Court of Appeals for Veterans Claims (CAVC) on the basis that the Board's finding that the Veteran did not serve in Vietnam was not clearly erroneous.  See September 2016 CAVC memorandum decision.

The Veteran's service records do not show service in the Republic of Vietnam.  His DD Form 214 shows one year of unspecified "foreign and/or seas service."  The Veteran was not awarded a Vietnam Service Medal or Vietnam Campaign Medal.  His military occupational specialty (MOS) was administrative specialist.  Personnel records do not show any overseas location in the list of assigned units.  One of the Veteran's performance evaluation reports indicates that he volunteered to go to Misawa Air Force Base, Japan and to serve as the keeper of records on aircraft maintenance there.  There is no evidence of record, other than the Veteran's own statements, that he set foot in Vietnam or Thailand or any foreign location other than Misawa, Japan.

According to the Veteran, the fact that his DD Form 214 shows receipt of the Armed Forces Expeditionary Medal (AFEM) proves that he served in Vietnam or some other area where herbicides were used.  The award is given for participation in actions in areas or zones where there is an imminent likelihood of participation in action against foreign armed opposition.  Persons entitled to receive the AFEM are those who were engaged in "direct support" of such actions.  "Direct support" is defined as including the services supplied to the combat forces in the area of operations by ground units, ships, and aircraft.  To qualify for the AFEM, the service member must be a bona fide member of a unit engaged in the operation.  See Exec. Order No. 10977, 26 FR 11471 (4 December 1961).  Under these definitions, the Veteran would have qualified for the AFEM as a member of the 474th Tactical Fighter wing, an Air Force unit with aircraft engaged in Vietnam, without ever actually setting foot on the ground in Vietnam himself.  This information does not suggest presence in Vietnam or Thailand.

The Veteran alleges that he went on brief, secret missions to transport aircraft and personnel to Guam, Okinawa, or Vietnam.  On these missions, he states, his unit would land at night, unload the aircraft, stay for up to three days, reload the aircraft, and leave.  The Board finds the Veteran's assertions to lack credibility.  He has not advanced any explanation as to why his duties of maintaining aircraft maintenance records would have require him to accompany his unit on secret missions, or why his service personnel records would not mention his presence in Vietnam.  A preponderance of the evidence is against finding that the missions took place and, necessarily, that the Veteran participated in them.

The Veteran states that he was exposed to herbicides because the aircraft for which he kept records were contaminated by herbicides.  A preponderance of the evidence is against finding actual exposure to herbicides.  Pure speculation or remote possibility does not equate to reasonable doubt.  See 38 C.F.R. § 3.102 (2016).  The Veteran's assertion that he was exposed to aircraft that had some contact with herbicides is too tenuous without any supporting details.  The Veteran, as a layperson, is not competent to state that any aircraft which he came in contact with was contaminated with herbicides.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  Furthermore, the Veteran does not qualify for the specific presumption under 38 C.F.R. § 3.307(a)(6)(v), as the Veteran's Air Force specialty code does not indicate duties as a flight, ground maintenance, or medical crew member of C-123 aircraft.  VA has established a presumption of exposure to herbicide for individuals having regular contact with C-123 aircraft that actually sprayed herbicide in Vietnam, not aircraft that simply flew through the airspace and occasionally landed in Vietnam.  The Board finds this highly probative of the risk of exposure to herbicide posed by aircraft that did not spray herbicide.  The Board concludes that the aircraft with which the Veteran regularly came in contact during his active service did not present a risk of exposure to herbicide.  Therefore, the weight of the evidence is against finding the Veteran was exposed to an herbicide agent during service.

The Veteran asserts that he is entitled to the benefit of the doubt as to whether he was in Vietnam or any other area where herbicides were used.  The benefit-of-the doubt rule applies only when the evidence is in equipoise or evenly balanced.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Board determines that a preponderance of the evidence is against finding that the Veteran served in the Republic of Vietnam or other region for which exposure to an herbicide agent may be presumed.  A preponderance of the evidence is also against finding that the Veteran was actually exposed to herbicides.  Accordingly, presumed service connection for a listed disability based on such exposure is not warranted.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Below the Board will address other theories of service connection.

The Veteran argues that he served in a combat area.  He refers to service on "secluded military Air Force bases in an area of imminent danger/participation against foreign armed opposition."  See Veteran's statement of February 2015.  A preponderance of the evidence is against finding that the Veteran engaged in combat.  The Veteran's DD Form 214 does not indicate receipt of a medal indicating combat service.  Engagement in combat is not necessarily determined simply by reference to a military occupational specialty or the existence of certain awards.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In this case, there is no official indication of combat (Purple Heart Medal, Combat Infantry Badge, etc.) and no unofficial indication, such as a corroborating lay statement.  In any event, the Veteran does not contend that his claimed disabilities are due to combat-related injury.  Accordingly, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 (d), relating to evidence of in-service incurrence of a disease or injury of a combat veteran, are inapplicable.

Erectile Dysfunction

In July 2014, the Veteran filed a service connection claim for erectile dysfunction secondary to diabetes mellitus type 2 and chronic hypertension.  The Veteran has been diagnosed with erectile dysfunction, and it has been medically attributed to his prostate cancer.  See August 2014 VA examination for prostate cancer.

There are no service treatment records relating to erectile dysfunction.  A service treatment record of April 1961 notes the Veteran's complaint that his penis hurt.  No diagnosis was noted.  The Veteran's discharge medical examination report of May 1965 indicates that the Veteran's genitourinary system was normal.  The Veteran reported no relevant symptoms and denied all significant medical and surgical history other than that noted in the report.

A preponderance of the evidence is against finding that the Veteran incurred a disease or injury during active service.  The Veteran's in-service complaint of a painful penis in April 1961 appears to have been an acute injury that resolved.  The complaint was not erectile dysfunction, no diagnosis was made at the time, no further symptoms are noted elsewhere in the service treatment records, and the Veteran denied any genitourinary symptoms at the time of his discharge examination of May 1965.

Because erectile dysfunction is not one of the listed chronic diseases, an analysis based on presumed service connection for a chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2016). 

Service connection cannot be presumed on the basis of exposure to an herbicide agent, as erectile dysfunction is not one of the diseases listed as presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  Furthermore, as discussed above, the Veteran did not serve in the Republic of Vietnam or other location for which herbicide exposure is presumed.

Service connection for erectile dysfunction as due to prostate cancer, diabetes mellitus, or hypertension is also not warranted, because the Veteran is not service-connected for prostate cancer, diabetes mellitus, or hypertension.  The Veteran is currently service-connected only for a chin scar and for residuals of  a fracture of the fifth digit of the right hand.  He has been denied service connection for prostate cancer, diabetes mellitus type 2, and hypertension.  See August 2015 Board decision.

The only evidence suggesting a relationship between the Veteran's current erectile dysfunction and service is the Veteran's own assertion.  The Veteran, as a layperson, is competent to report symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The claimed disability of erectile dysfunction is not one of obvious cause and effect for which a lay opinion as to causation may be competent.  As a layperson, the Veteran is not competent to ascribe the cause of his erectile dysfunction to an injury or disease incurred during service or to a service-connected disability.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Nephropathy

In July 2014, the Veteran filed a service connection claim for "chronic nephropathy (damage to or disease of the kidneys and secondary to diabetes mellitus type 2)."

The requirement of a current disability is satisfied if a disorder exists at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board is not prohibited from considering evidence of a current disability predating the filing of a claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

There is no medical finding of nephropathy since the Veteran filed his service connection claim in July 2014.  A private treatment record of November 2004 notes nephropathy.  See November 2004 record of Dr. C. F.  A private treatment record of February 2011 indicates a normal left kidney, hypoattenuation of the right kidney, a right renal cyst, and a recommendation for a biopsy.  See February 2011 record of Dr. S. S.  A record of February 2011 indicates a glomerular filtration ratio within normal limits.  See February 2011 record of Dr. J. P.

Here a preponderance of the evidence is against finding that the Veteran has nephropathy as a current disability at any time during the appeal period.  The kidney issues noted by doctors are dated years prior to 2014.  Even assuming that the Veteran has a kidney disorder, a preponderance of the evidence is against finding that any such current disorder is related to service or a service-connected disability.  No kidney symptoms are reported in the service treatment records.  The Veteran's discharge medical examination report of May 1965 noted no symptoms relating to the kidneys.  The urinalysis was negative.  The Veteran specifically denied intestinal trouble or kidney stones, blood, sugar, or albumin in the urine.  He denied all significant medical and surgical history other than that noted in the report.

Nephritis is listed among the chronic diseases for which a presumption of service connection may apply.  See 38 C.F.R. § 3.309(a) (2016).  The Veteran, however, does not have a current kidney disability.  Furthermore, he did not show kidney symptoms during service or during the presumptive period following service.   Therefore presumed service connection for a chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a) (2016).

Service connection cannot be granted on the basis of presumed exposure to an herbicide agent, as nephropathy is not one of the diseases listed as presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2016).  In any event, as discussed above, the Veteran did not serve in the Republic of Vietnam or other location for which herbicide exposure is presumed.  See August 2015 Board decision; September 2016 CAVC memorandum decision.

Service connection for nephropathy as due to diabetes mellitus is also not warranted, because the Veteran is not service-connected for diabetes mellitus.  The Veteran is currently service-connected only for a chin scar and for residuals of a fracture of the 5th digit of the right hand.  In August 2015, the Board denied service connection for diabetes mellitus type 2.

As a layperson, the Veteran is competent to report experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also be competent to establish medical etiology or nexus in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The claimed disability of nephropathy is not to be one of obvious cause and effect for which a lay opinion as to diagnosis or causation may be competent, and no Jandreau exception applies in this case.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R.   § 3.102 (2016).

Right Biceps Muscle Strain

In July 2014, the Veteran filed a service connection claim for a "right biceps condition (muscle strain)."  The Veteran points out that, in January 1964, he strained his right biceps during a basketball game.  He states that he experienced pain and weakness for many weeks after the injury.  See Veteran's statement of February 2015.  A service treatment record of January 1964 notes "has slight pain and weakness in right biceps."  The impression was "slight muscle strain."

The requirement of a current disability is satisfied if a disorder is exists at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board is not prohibited from considering evidence of a current disability predating the filing of a claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

There is no medical diagnosis of a current right biceps disability.  As a layperson, the Veteran is competent to report experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the Veteran has referenced only the in-service diagnosis of a right biceps muscle strain and has provided no indication of a current disability other than by having filed a service connection claim.

Even assuming, for the sake of argument, that the Veteran has a current right biceps disorder, a preponderance of the evidence is against finding that such a current disorder is related to the Veteran's service or a service-connected disability.  Following the Veteran's reported slight pain and weakness in his right biceps and the impression of a slight muscle strain in January 1964, there are no further reports of biceps symptoms, and the Veteran's discharge medical examination report of May 1965 indicated that the upper extremities were normal with respect to strength and range of motion.  The Veteran specifically denied all significant medical and surgical history other than that noted in the report.

The Veteran contends that "the trauma fracture to the fifth digit (little finger) on my right hand and the 5-weeks of confinement in the support cast caused limited use of my right arm, which aggravated or predisposed me to develop and/or experience the 22 Jan 1964 muscle strain in my right biceps."  See Veteran's statement of February 2015.  The Veteran is service-connected for residuals of a fracture of the fifth digit of the right hand.  No evidence, other than the Veteran's assertion, suggests that the Veteran has a current biceps disability or that such a disability is related to his service-connected disability of the fifth digit of the right hand.  Lay evidence may be competent to establish medical etiology or nexus in some circumstances.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The claimed disability of a right biceps strain does not appear to be one of obvious cause and effect for which a lay opinion as to causation may be competent.  As a layperson, the Veteran is not competent to ascribe the cause of a right biceps strain (assuming one exists) to an injury or disease incurred during service or to a service-connected disability, and no Jandreau exception applies in this case.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R.   § 3.102 (2016).

Peripheral Neuropathy

In July 2014, the Veteran filed a service connection claim for "chronic peripheral neuropathy (swollen, painful joints and recurrent severe low back problems)."  The Veteran has "diabetic polyneuropathy, advanced."  See April 2014 record of Dr. J. C.

The Veteran's service treatment records are silent as to symptoms of peripheral neuropathy.  The Veteran's discharge examination report of May 1965 indicated that the Veteran's lower extremities (except feet) were normal with respect to strength and range of motion.  "Neurologic" was normal upon examination.  The Veteran specifically denied neuritis and all significant medical and surgical history other than that noted in the report.  The Veteran checked "yes" to the form question, "Have you had or have you now swollen or painful joints?"  No joint was specified.  See May 1965 discharge examination report.

Early-onset peripheral neuropathy is listed among the diseases that may be presumed to be related to exposure to herbicides, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.309(e) (2016).  As discussed above, the Veteran did not perform service in the Republic of Vietnam.  Therefore he cannot be presumed to have been exposed to herbicides pursuant to 38 U.S.C.A. § 1116.  There is also no evidence of actual exposure to herbicides.

No medical opinion of record links the Veteran's peripheral neuropathy to any neurological symptoms noted during service.  The medical opinion of record associates the Veteran's peripheral neuropathy with his diabetes, for which he is not service connected.  See April 2014 record of Dr. J. C. 

The Veteran is service-connected for a chin scar and for residuals of a fracture of the fifth digit of the right hand.  Service connection for peripheral neuropathy of the upper and lower extremities is not warranted as secondary to diabetes mellitus or hypertension, as the Veteran is not service-connected for those disabilities.  In August 2015, the Board denied service connection for diabetes mellitus type 2, prostate cancer, and hypertension.  No evidence suggests that the Veteran's peripheral neuropathy was caused or aggravated by the two disabilities for which he is service-connected.

No symptom of an organic disease of the nervous system was noted during service or during the presumptive period following service.  The neurologic system was normal at separation.  There is no report of a neurologic deficit until many years after service.  Accordingly, service connection is not warranted based on a chronic disease manifest during service or during the presumptive period following service or based on a continuity of symptomatology noted during service or during the presumptive period following service.

The preponderance of the evidence is against the claims of service connection for peripheral neuropathy of the upper and lower extremities, and there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Acquired Psychiatric Disability

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in conformance with established criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. §§ 3.304(f), 4.125 (2016) (requiring PTSD diagnoses to conform to the criteria in the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5)); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, if the veteran engaged in combat with the enemy, the claimed stressor is related to that combat, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  See 38 C.F.R. § 3.304(f)(2) (2016).

In July 2014, the Veteran filed a service connection claim for "chronic and untreated PTSD with major depression."  The Veteran's service treatment records do not document any psychological symptoms during service.  The Veteran's discharge medical examination report of May 1965 indicated that "psychiatric"  evaluation was normal upon examination.  The Veteran specifically denied frequent trouble sleeping, frequent or terrifying nightmares, loss of memory or amnesia, and nervous trouble of any sort.  The Veteran denied all significant medical and surgical history other than that noted in the report.  Furthermore, there is no record of psychological symptoms within the first year following the Veteran's separation from service.

The Veteran alleges the following symptoms of a current psychiatric disorder: unexplained nervous disorder; confusion, depression, and anxiety; untrusting of others outside of the immediate family; easily angered without provocation; panic attacks caused by confusion at least twice per day; isolating self from others during and immediately after a panic attack; intrusive daytime thoughts and severe sleep disturbance, including nightmares, due to traumatic experiences in Vietnam; and an inability to maintain good relationships with persons outside of the immediate family.  See Veteran's statement of February 2015.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (construing, in relevant part, 38 U.S.C.A. § 1154(a)).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is competent to report his current and past psychiatric symptoms, but service connection for PTSD specifically requires, in part, medical evidence establishing a diagnosis of the disability.  See 38 C.F.R. § 3.304(f) (2016).  As a layperson, the Veteran is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2016).  Accordingly, the statements offered by the Veteran in support of his own claim do not establish PTSD.

The Veteran's claim of service connection for PTSD fails on the basis of a lack of medical evidence diagnosing PTSD in conformity under the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  A preponderance of the competent evidence is against finding a diagnosis of PTSD made in accordance with 38 C.F.R. § 4.125 at any time during the pendency of the Veteran's claim.  Therefore service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).

While the Veteran's PTSD ultimately fails for lack of a current disability, the Board also notes that a preponderance of the evidence is against finding that the Veteran experienced an in-service stressor.  The Veteran alleges that, between January 1964 and March 1965, he "felt extreme fear for my life prematurely ending due to enemy or terrorist activity, due to being in a War zone (Vietnam), where I heard stories of fellow military personnel being wounded, dying or dead and it was nothing I could do to stop it."  See Veteran's statement of February 2015.

As discussed above, the Board has determined that the Veteran is not a combat veteran and did not set foot in Vietnam.  When a claimed stressor is not related to combat, a veteran's lay testimony, by itself, is not sufficient to establish that an alleged stressor occurred.  Rather, the lay statements must be corroborated by other credible supporting evidence.   See Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  All the evidence of record, including the absence of documentation in the service records, must be weighed in determining whether an event actually occurred.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  There is insufficient corroborating evidence in this case.  In March 2015, VA made a formal finding of a lack of information required to verify stressors in connection to the Veteran's PTSD claim.  After following all procedures to obtain information from the Veteran, it was determined that the information required to verify the stressful events described by the Veteran was insufficient to send to the Center for Unit Records Research (CURR) and/or insufficient to research the case for any Air Force record.

The Veteran has not been diagnosed with any non-PTSD psychiatric disorder.  The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran believes that he has an acquired psychiatric disorder related to his active service, he is not competent, as a layperson, to diagnose his own psychiatric disorder.  No medical opinion links the Veteran's reported symptoms to active service.  While accorded ample opportunity to do so, the Veteran has not submitted a competent medical opinion documenting the presence of an acquired psychiatric disorder to include PTSD which is linked to active duty.  See 38 U.S.C.A. § 5107(a) (West 2014).  Furthermore, presumed service connection for a psychosis as a chronic disease is not warranted as the Veteran has no current psychiatric disability, and no such chronic disease was shown during service or within the presumptive period.  Nor was a psychiatric condition noted during service or the presumptive period for which a diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2016).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Back Disability

In July 2014, the Veteran filed a service connection claim for a back condition.  He has been diagnosed with "lower back pain with DJD/DDD and DiD, facet joint, neural foraminal stenosis and mostly at the L-S spine, thoracic, cervical spine with advanced diabetic polynetiropathy with insulin dependent diabetes."  See May 2014 record of Dr. J. C.

The Veteran's service treatment records contain no report of back symptoms or treatment.  The Veteran's discharge medical examination report of May 1965 indicated that "spine, other musculoskeletal" and "neurologic" were normal upon examination.  The Veteran checked "yes" to the form question as to whether he had, or had ever had, swollen or painful joints.  No joint was specified.  The Veteran specifically denied arthritis or rheumatism, neuritis, and a bone, joint, or other deformity.  The Veteran denied all significant medical and surgical history other than that noted in the report.

The Veteran argues for service connection on a secondary basis.  He maintains that his current back pain is caused or aggravated by a bilateral knee disability and exacerbated by radiation treatment received for prostate cancer.  See Veteran's statements of February and July 2015.  The Veteran has also stated that chronic knee pain "predisposed" him to develop a chronic back disorder.  See Veteran's claim of July 2014.  As explained in the section below relating to the knees, the Veteran is not entitled to service connection for a disability of the left knee or the right knee.  Therefore the Board determines that service connection is not warranted on a secondary basis as being caused or aggravated by a knee disability.

To the extent that the Veteran argues that his back pain is an aspect of peripheral neuropathy, the Board has determined that the Veteran is not entitled to service connection for peripheral neuropathy of the upper or lower extremities (see above).  Furthermore, the Veteran has been denied service connection for prostate cancer and diabetes mellitus type II.  See Board decision of August 2015.  Therefore, secondary service connection cannot be based on those disabilities, including radiation treatment for prostate cancer.

The Veteran's claim relating to his back must be denied because the preponderance of the evidence is against finding that the Veteran incurred a disease or injury during service and that his current back disability is related to service.  The Veteran's service treatment records contain no findings or complaints relating to the back.  While the Veteran reported, on the exit examination form of May 1965, unspecified "swollen or painful joints" either currently or in the past, he was found at that time to have a normal spine, and he reported no current symptoms relating specifically to the back.  The Veteran is competent to report back symptoms that he experienced during and following service.  See Layno, supra.  The Board does not find the Veteran to be credible in his report of symptoms, however, in light of the contrary medical evidence of record.  Specifically, no back symptoms were noted during service, and the Veteran did not have symptoms of a back disability upon examination when ending his service.  While lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Lumbar spine pathology was not manifest during service.  More specifically, arthritis was not noted during service or within one year of separation.  The Veteran did not have characteristic manifestations sufficient to identify an arthritic process during that time frame.  Rather, upon examination, the spine was normal, and he reported no pathology relating explicitly to the back.  The most probative evidence establishes a remote onset, and there is no reliable evidence linking the remote findings to service.  Furthermore, as explained above, the preponderance of the evidence is also against finding that a service-connected disability caused or aggravated the Veteran's degenerative joint disease of the low back.  The benefit-of-the-doubt rule does not apply under the circumstances.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Disabilities of Right Knee and Left Knee

In July 2014, the Veteran filed a service connection claim for a "chronic pain in knees condition."  The Veteran has degenerative joint disease of the knees.  See February 2014 record of Dr. J. C.

The Veteran's discharge medical examination report of May 1965 indicated that "spine, other musculoskeletal" was normal upon examination.  The report noted "history of pain in knees when playing basketball.  No comp. No seq."  The Veteran checked "yes" to the form question as to whether he had, or had ever had, swollen or painful joints.  No joint was specified.  The Veteran specifically denied "trick" or locked knee, arthritis or rheumatism, neuritis, and bone, joint, or other deformity.  The Veteran denied all significant medical and surgical history other than that noted in the report.

The Veteran is competent to report that he injured his knees during service.  See Layno, supra.  The Board places more probative value, however, on the fact that the Veteran's knees were found to be normal upon examination in May 1965, and that the examiner noted no complications associated with the in-service knee pain caused by playing basketball.  While the Veteran reported a history of swollen or painful joints during his exit examination, he also denied a trick or locked knee at that time.  In assessing credibility, the Board may consider such matters as bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, and malingering.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  To the extent that the Veteran now asserts that he has had such symptoms since service, this is self-interested and contradicted by other evidence, including the Veteran's own statements.  The contemporaneous medical and lay evidence generated during service is more credible and probative in this case than the Veteran's assertions years after service that he developed a chronic bilateral knee disability during service.  Furthermore, the Veteran's private treating physician has not attributed the Veteran's current knee disability to any aspect of service.  See February 2014 record of Dr. J. C.  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's assertions regarding the development his knee disabilities.

Arthritis of the knees was not noted during service or within one year of service separation.  The Veteran's knee pain following a basketball game during service does not show a manifestation sufficient to identify arthritis as a disease entity.  Accordingly, presumed service connection based on arthritis as a chronic disease, or service connection based on a continuity of symptomatology of a chronic disease since service or during the presumptive period following service, is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307; 3.309 (2016).

The preponderance of the evidence is against finding service connection for the Veteran's degenerative joint disease of the knees on a direct or presumptive basis.  The benefit-of-the-doubt rule does not apply under the circumstances.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


Claims for Rating Increase

Rating Criteria, Generally

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

In determining the present level of a disability for any rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2014); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  VA must consider all the evidence of record to determine when any ascertainable increase in severity of the rated disability may have occurred.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Rating for a scar on the chin

In July 2014, the Veteran filed a service connection claim for a one-inch laceration of the chin.  A rating decision of April 2015 granted service connection and assigned an evaluation of 10 percent with an effective date of July 29, 2014.  The Veteran seeks a higher rating.

The Veteran underwent a VA examination in April 2015.  He was found to have a scar on his chin that measured 2 x 0.2 centimeters.  He had no scars on the trunk or extremities (regions other than the head, face, or neck).  The Veteran stated that the scar is asymptomatic.  It was found to be stable and not painful.  The examiner responded "yes" as to whether there was elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no frequent loss of covering of skin over the scar.  The pigmentation or texture of the head, face, and neck was normal.  There was no distortion of facial features or tissue loss for the head, face and neck.   There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  Furthermore, the scar did not limit function, and there were no other pertinent physical findings, complications, conditions, signs and/or symptoms (such as muscle or nerve damage) associated with the scar.  The scar was also found not to impact the Veteran's ability to work.

Diagnostic Code 7800 applies to scars of the head, face, or neck.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 10 percent rating requires one characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

The eight characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2016).

Diagnostic Codes 7801 and 7802 contemplate evaluations of scars other than head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2016).  As the Veteran's scar involves only his chin, these code provisions are not applicable.  Similarly, Diagnostic Code 7805 (other scars) provides for a rating based on limitation of function of the affected part, which does not apply to the Veteran's chin.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016). 

Diagnostic Code 7803 and 7804 assign a maximum 10 percent evaluation for superficial unstable scars (Diagnostic Code 7803) or superficial scars, painful on examination (Diagnostic Code 7804).  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2016).  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying soft tissue damage.  Id.

After a review of all of the evidence, the Board finds that the preponderance of the evidence is against finding that a rating higher than 10 percent is warranted at any time since the filing of the Veteran's complaint.  There is no visible or palpable tissue loss, not more than one characteristic of disfigurement, and no gross distortion or asymmetry of one feature or paired set of features.  Furthermore, the scar is not unstable or painful.  Therefore the Veteran is not entitled to a disability rating higher than 10 percent for his chin scar.

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's belief that his disability is worse than the assigned 10 percent disability rating is outweighed by the competent and credible medical examination that evaluated the extent of impairment based on objective data coupled with the Veteran's statements to the examiner.  The VA examiner has the training and expertise necessary to determine the type and degree of the impairment associated with the Veteran's scar.  Greater evidentiary weight is placed on the physical examination findings.  Furthermore, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Rating for Residuals of a Fracture, 5th Digit, Right Hand

In July 2014, the Veteran filed a service connection claim for a "chronic trauma/fracture to the fifth digit (little finger) on right hand condition."  Service connection was granted by a rating decision of April 2015, with a noncompensable rating and an effective date of July 29, 2014.  The Veteran seeks a higher rating.

The Veteran underwent a VA examination in February 2015.  The Veteran reported that his "finger is fine now," had full range of motion, and showed no functional loss or impairment.  Upon a view of the whole hand, no obvious deformity was noted.  The Veteran is right-handed.  He reported no flare-ups that impact the function of the hand, finger, or thumb.  The initial range of motion of the left and right ring fingers was normal.  After three repetitions, there was no additional functional loss or range of motion.  There was no gap between the pad of the thumb and the fingers.  There was no pain noted upon examination or upon use of the hand.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  Muscle strength of the left and right hands was normal.  There was no ankylosis of the left or right hand.

The Veteran is already in receipt of the maximum allowable rating under Diagnostic Code 5230 for his disability.  A preponderance of the evidence is against finding that the Veteran is entitled to a compensable rating for residuals of a right little finger fracture.  Consideration has been given to assigning a rating based on anatomical loss.  The right little finger has not been amputated, and the evidence fails to show a residual disability so severe that the Veteran would be just as well served were the finger amputated.  See February 2015 VA examination report.  Therefore a rating based on anatomical is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2016).
 
Consideration has also been given to assigning a disability rating for involvement of other digits or interference with overall functioning of the hand.  However, the Veteran does not have ankylosis of the right little finger.  No evidence indicates that any other digits on the Veteran's right hand are affected by the residuals of his right little finger fracture, and the disability does not affect the overall functioning of the right hand.  Therefore a compensable rating is not warranted under Diagnostic Codes 5216-5223 or 5227.  Upon consideration of the Rating Schedule, the Board concludes that no other diagnostic criteria would provide for a compensable disability rating.

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R.  § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the range of motion of the right little finger is normal.  The Veteran's disability is not painful upon examination or by report of the Veteran.  There is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of the joint that would warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Degenerative or traumatic arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. See 38 C.F.R.   § 4.71a, DC 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis) (2016).  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  See 38 CFR § 4.45 (2016).  Here the Veteran has not been shown to have arthritis of the fifth digit of the right hand, and the digit shows full range of motion.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The benefit-of-the-doubt rule does not apply as the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (2016); 38 C.F.R. § 3.102 (2016).


Entitlement to Earlier Effective Dates

The Veteran appeals from the April 2015 rating decision that established July 29, 2014 as the effective date for both the grant of service connection for a chin scar and the grant of service connection for residuals of a fracture of the fifth digit of the right hand.

Unless Chapter 38 of the United States Code specifically provides otherwise, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An earlier effective date may be granted prior to the date of the filing of the claim for a rating increase if it is ascertainable that an increase in disability occurred within one year prior to the filing of the claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from active service.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).

A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2016).  "Date of receipt" of a claim, information, or evidence means the date on which a claim, information, or evidence was received by VA.  See 38 C.F.R. § 3.1(r) (2016).

Any documented communication from, or action by, a veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(b) (2016).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran points out that his VA Form 526, Veteran's Application for VA Benefits, was filed in November 2005.  See Veteran's statement of February 2015.  That claim, however, related to diabetes mellitus type 2 only and not to a chin scar or a fracture of the fifth digit of the right hand.

The Veteran's filing of April 2012 provided the names and telephone numbers of doctors who allegedly treated him for prostate cancer, diabetic conditions, and a low back disability.  It cannot be construed as a claim for service connection concerning the chin or finger.

On July 29, 2014, the Veteran filed a service connection claim relating to, among other disabilities, "a 1" laceration scar, chin" and a "chronic trauma/fracture to the fifth digit (little finger) on right hand condition."  There is no record evidence of a claim, informal claim, or expressed written intent to file a claim for service connection for the chin scar or the finger fracture prior to July 29, 2014.

Generally, the effective date for service connection is not based on the date a disability began, but rather on the date of receipt of the claim.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In this case, because the Veteran's claim as to both issues was received on July 29, 2014, the assignment of effective dates earlier than July 29, 2014 for the Veteran's service-connected disabilities is precluded, and the appeal as to earlier effectives date must be denied.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for nephropathy is denied.

Entitlement to service connection for right biceps muscle strain is denied.

Entitlement to service connection for peripheral neuropathy, right upper extremity, is denied.

Entitlement to service connection for peripheral neuropathy, left upper extremity, is denied.

Entitlement to service connection for peripheral neuropathy, right lower extremity, is denied.

Entitlement to service connection for peripheral neuropathy, left lower extremity, is denied.

Entitlement to service connection for posttraumatic stress disorder with major depression is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to a rating greater than 10 percent for scar, chin is denied.

Entitlement to a compensable rating for fracture, 5th digit, right hand is denied.

Entitlement to an effective date earlier than July 29, 2014 for the grant of service connection for scar, chin is denied.

Entitlement to an effective date earlier than July 29, 2014 for the grant of service connection for residuals of a fracture of the 5th digit of the right hand is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


